Weaver, J.
In his application for membership Beverly among other things, subscribed to the following condition: “I also agree that, should I commit suicide within one year from the date of my admission into the order, whether sane or insane at the time, that this contract shall be null and void, and of no binding force upon said supreme tent.” There is no controversy as to the validity of this condition, and it is conceded that if Beverly committed sui*526cide, and such fact is sufficiently shown by the evidence, the judgment of the district court was right. To this question of fact, and to this alone, arguments of counsel on both sides are devoted. There is no conflict in the testimony. Beverly was engaged in a losing business, was evidently considerably discouraged, and there is evidence which tends in some degree h> show that ho had attempted suicide on a former occasion. The witness who last saw him as he went into the basement where the shooting occurred a moment later, speaks of his countenance as being pale and haggard, and his conduct generally as indicating distress of mind. He wont into the basement alone, and within a very short time — two or three minutes, the witness says — the sound of a pistol was heard, preceded by no outcry or sound of altercation. Several persons hurrying to the scene found the man dying, with a bullet wound in the temple and a revolver upon the floor near his prostrate form. The revolver was identified by several witnesses as being one or like one they had before that time seen in the unfortunate man’s desk. So far as revealed by the evidence, he had not an enemy in the world, and there was nothing upon his person to tempt the cupidity of a murderous robber. No other person was seen in that immediate vicinity, and if there was any open access to or exit from tire basement except the door through which he entered on that fatal occasion it is not shown in the record. These, with other minor circumstances not here enumerated, compel us to concur with the court below in the conclusion reached. We recognize the justice and force of the proposition that no presumption of suicide attaches to the death of any person; and when, as in this case, self-destruction is alleged as a defense, the defendant is charged with the burden of establishing the truth of such allegation. That burden the appellee assumed in this case; and the testimony produced, standing as it does, undenied and unexplained, fairly establishes the defense pleaded. We have read the *527record with more than ordinary care, realizing the importance of this decision to the wife who has been widowed under such sorrowful circumstances, and the conclusion we have reached is, in our judgment, unavoidable. — Aertrmed.